Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 are pending and rejected. Claim 1 is amended and claims 5 and 6 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2017/0125841 A1 (provided on the IDS of 9/4/2019) in view of Ihlefeld, US 8,877,388 B1 and Wolff, US 4,820,481 and optionally further in view of Huang, US 2018/0151864 A1. 
	Regarding claims 1-3 and 5, Ito teaches manufacturing method of an all solid battery (abstract, 0019, and 0023) comprising: 
	a first electric collector layer, a first electrode layer, a phosphoric acid salt-based solid electrolyte layer, a second electrode layer, and a second electric collector layer laminated in this order, wherein the first electrode layer and the second electrode layer each contain only carbon as a conductive auxiliary agent (where the battery includes electrode layers 1b and 2b, current collectors 1a and 2a, and solid electrolyte layer 3, formed in the claimed order, 0012 and Fig 1, where the electrolyte is a phosphate having a NASICON structure which contains lithium, 0021, i.e. a phosphoric acid salt-based solid electrolyte, and the electrode layers include conducting agents such as carbon and metals, 0018, where examples indicate that only one conductive agent is used, i.e. Pd, 0028, such that when using carbon as a conductive auxiliary it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used it as the only conductive auxiliary agent since only one is indicated as being needed);
preparing a multilayer structure in which first coated electric collector paste including Pd, first coated electrode paste including carbon and an active material, a green sheet including phosphoric acid salt-based solid electrolyte grains, second coated electrode paste including carbon and an active material, and second coated electric collector paste including Pd are stacked in this order (where electrode layers, 1b and 2b, and current collectors, 1a and 2a, are formed using an electrode-layer-forming paste and a current-collector forming conducting metal paste and the pastes are printed onto a green sheet of a solid electrolyte layer, 0019 and Fig. 1, such that a multilayer structure will be formed using a first coated electric collector paste for forming 1a, which is taught to include Pd, 0019, a first coated electrode paste for forming 1b, which is taught to include carbon as a conductive agent and an active material, 0017-0018, a green sheet electrolyte that includes a phosphate having a NASICON structure that contains lithium and has grains, 0021-0022, such that it will provide a phosphoric acid salt-based electrolyte, a second coated electrode paste for 2b that is taught to include carbon as a conductive agent and an active material since both electrodes can include the negative electrode active material and conductive agents such as carbon,  0017-0018, and a second electric collector paste for forming 2a that is taught to include Pd, 0019); and 
firing the multilayer structure in a manner that the active material of the first coated electrode paste and the active material of the second coated electrode layer are sintered (where once the multilayer body is formed, the body is fired, 0023, so as to form a sintered plate, 0029, such that the active materials are expected to be sintered in the sintered plate).
They teach that firing may be performed in an oxidizing atmosphere or a non-oxidizing atmosphere at a temperature of 400-1000°C, more preferably 500-900°C (0023). They further teach press-bonding the stacked precursors to form a multilayer body, i.e. precursor of a multilayer portion followed by firing (0023). Ito provides an example where the body is fired in a nitrogen atmosphere to form a sintered plate (0029). They teach that the metal of the current collector can include nickel in addition to Pd (0019). They teach that the electrolyte can include metals such as La (0021). 
Therefore, Ito suggests using carbon alone as the conductive agent in the first and second electrode paste since they indicate that only one conductive agent is needed and they teach that the collector paste includes Pd.
Ito further teaches that the electrode layer is formed using an electrode-layer-forming paste, where the active materials and carbon are solid materials, i.e. oxides and phosphates (0017-0018). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the active material or carbon in the electrode in the form of a powder because it will more easily mix with the other materials for forming a paste as opposed to larger solid pieces of the materials.
They do not teach the oxygen partial pressure during sintering. Ito teaches that the paste for the current collector can include nickel or copper in addition to Pd (0019).
Ihlefeld teaches a thin film lithium-ion electrolyte on a metallic substrate for lithium batteries (abstract). They teach co-firing oxides and base metals to provide a means to integrate the crystalline, lithium-stable, fast lithium-ion conductor directly with a thin metal foil (abstract). They teach annealing the lanthanium lithium tantalite film on a metal substrate at a crystallization temperature and oxygen partial pressure sufficiently high that the lanthanum, lithium, and tantalum are stable as oxides but low enough that the metal substrate remains metallic to provide a lanthanum lithium tantalite electrolyte layer on a metal substrate (Col. 3, line 62 through Col. 4, line 3). They teach that the crystallization temperature can typically be between 500°C and 1200°C (Col. 4, lines 10-11). They teach that a solid-state lithium microbattery can comprise a thin film of a first nonaqueous material, such as copper or nickel, that functions as an anode current collector, upon which is deposited a thin-film anode, upon which is a nonaqueous solid electrolyte thin film layer that comprises a lithium-rare earth metal-containing compound (Col. 5, lines 18-28). They teach that a solid nonaqueous cathode thin film is layered on top of the electrolyte thin film layer, followed by a nonaqueous thin film cathode current collector (Col. 5, lines 18-28). They teach that through careful control of the oxygen partial pressure during the high-temperature annealing steps, a processing space where base-metal substrates remain metallic and oxide film constituents are oxidized can be found (Col. 7, lines 34-48). They teach that a large processing window where lithium, lanthanum, and tantalum are stable as oxides and copper remains metallic is apparent (Col. 7, lines 34-38). They teach applying a lanthanum lithium tantalite solution onto a copper foil substrate followed by annealing at 700°C in a furnace with a 3% H2-97% N2, where the coating drying, and annealing is repeated to increase film thickness (Col. 8, lines 11-21). They teach performing a final anneal at 900°C, where the anneal was performed in the same hydrogen-containing atmosphere and the oxygen partial pressure was measured to be 10-17 atm, indicating that the firing was done at the same oxygen partial pressure since it is the same environment (Col. 8, lines 11-21). Therefore, they indicate that firing an electrolyte layer on a metal film at an oxygen partial pressure of 10-17 atm is suitable for forming the desired oxides while not oxidizing a metal current collector.
Wolff teaches a method for the continuous fabrication of metal-hydride, electrochemical, hydrogen storage alloy, negative electrodes for use in rechargeable nickel metal hydride cells (abstract). They teach that the powdered metal hydride electrochemical hydrogen storage alloy is compacted onto a wire mesh screen and then sintered at a high temperature in a chemically inert environment to drive off excess moisture in the material while discouraging oxidation of the electrode web and set the electrode web state of charge (abstract). They teach that the active material may include nickel and the wire mesh screen current collector substrate may be nickel (Col. 4, line 65 through Col. 5, line 16). They teach that sintering is done in a substantially oxygen free anhydrous argon-hydrogen atmosphere, preferably consisting of at least approximately 95 percent argon, balance hydrogen, and preferably approximately 98 percent argon and 2 percent hydrogen by volume (Col. 10, lines 41-55). They teach that to avoid oxidizing the electrode web material, a sintering atmosphere within the furnace is maintained substantially free of oxygen and water, usually both at less than 10 parts per million (Col. 10, lines 56-68). They teach that the small amount of hydrogen which is provided to the sintering furnace inhibits oxide formation on the active material of the electrode web and encourages reduction of residual oxygen in the atmosphere (Col. 10, line 56 through Col. 11, line 2).
From the teachings of Ihlefeld and Wolff, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito to have fired the multilayered body at an oxygen partial pressure of 10-17 atm because Ihlefeld teaches that such an oxygen partial pressure is suitable for annealing an electrolyte layer on a metallic film such as copper or nickel at a temperature of 700°C and 900°C (within the range desired by Ito) and will not oxidize the metal collector film, suggesting that the oxygen partial pressure will also not oxidize a nickel or copper current collector, and Wolff indicates that using an oxygen concentration of less than 10 parts per million prevents oxidation of a nickel electrode web, where the concentration suggested by Ihlefeld is within the range of Wolff, such that an oxygen partial pressure of 10-17 atm will provide the desired and predictable result of providing a suitable oxygen atmosphere for firing the multilayered body of Ito without oxidizing the current collector layer that may contain nickel or copper in addition to Pd. Therefore, in the process of Ito in view of Ihlefeld and Wolff, the oxygen partial pressure will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Ito in view of Ihlefeld and Wolff suggest using an oxygen partial pressure within the range of instant claim 1 their teachings anticipate the range. It is further noted that since Ito indicates that the multilayered body can be fired in an oxidizing atmosphere or a non-oxidizing atmosphere, using a partial pressure of 10-17 atm is expected to provide suitable results in the process of Ito with the benefits described by Ihlefeld and Wolff.
As to the hydrogen concentration, from the teachings of Wolff, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito in view of Ihlefeld and Wolff to have used a hydrogen concentration in the atmosphere of 5 vol. % or less or specifically 2 vol. % with the remainder being nitrogen because Wolff teaches that such a hydrogen concentration in the atmosphere is suitable for preventing oxidation of a metallic active material such as nickel during sintering and Ihlefeld suggests sintering in a 3% H2-97% N2 to prevent oxidation of a metal which is within the volume percent hydrogen range suggested by Wolff such that it will be expected to provide the desired and predicable result of providing a suitable environment for preventing oxidation of the metal collector film while also providing sufficient oxygen for firing the multilayered body as described by Ihlefeld. While Wolff teaches that the atmosphere is hydrogen and argon, they broadly indicate that the atmosphere contains hydrogen and an inert gas (Col. 4, lines 56-58), and since Ihlefeld teaches using nitrogen gas, i.e. an inert gas with hydrogen, the mixture of nitrogen and hydrogen is expected to provide a suitable mixture using the volume percent suggested by Wolff since nitrogen is an inert gas. It is further noted that Wolff indicates that the sintering atmosphere contains 10 ppm or less of oxygen, where the range of 10-17 atm is within this range, further suggesting that the sintering or firing atmosphere suggested by Ito in view of Ihlefeld and Wolff will successfully sinter the multilayer structure without oxidizing the metallic current collector. Therefore, Ito in view of Ihlefeld and Wolff suggest sintering or firing the multilayer structure in an atmosphere containing hydrogen with in a range within or overlapping the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, in the process of Ito in view of Ihlefeld the oxygen partial pressure range will be adjusted by adjusting a mixing ratio of hydrogen gas and inert gas (nitrogen) because by providing the controlled H2/N2 atmosphere having an oxygen partial pressure of 10-17 will inherently result in adjusting the oxygen concentration to the desired range. 
Alternatively: Ito in view of Ihlefeld and Wolff do not specifically teach that the active material is in the form of a powder.
Huang teaches a battery electrode that includes a substrate, a first conductive layer and a plurality of active particles (abstract). They teach applying a conductive powder to a substrate and sintering it to form a conductive layer then applying active material powder to the conductive layer and sintering the active material powder so as to make the active material particles conformally engaged on the top surface of the conductive layer (0047-0050 and Fig. 9A-E). They teach that the active material particles may include an anode material which can be one of Li, C, Si, Mg, Cu, Ni, Al, Ti, Sn, the alloys and the oxide component thereof or arbitrary combinations thereof (0049 and claim 9). They teach that the active material particles may be selected from a group consisting of lithium-cobalt-based composites, LiFePO4-based composites, etc., the oxide components thereof and the arbitrary combinations thereof (0049 and claim 10). Therefore, Huang teaches that in forming an electrode for a battery, the active material can be provided as a combination of materials, including carbon, where the material is present in a powder or particles that is sintered.
From the teachings of Huang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito in view of Ihlefeld and Wolff to have included powdered active material because Huang teaches that it is known to provide active materials as a powder to be sintered and Ito teaches including active materials in a paste that will be sintered such that it will be expected to provide the desired and predictable result of providing the material in a suitable form for mixing into the paste and subsequent sintering. Therefore, in the process of Ito in view of Ihlefeld, Wolff, and Huang the first and second coated electrode paste will include powder of an active material, where carbon is included as the only conductive auxiliary agent and where the active materials are sintered to form the sintered plate.
Regarding claim 4, Ito in view of Ihlefeld and Wolff and optionally further in view of Huang suggest the limitations of instant claim 1. Ito further teaches that the solid electrolyte is a phosphate having a NASICON structure (0021), such that the phosphoric acid salt-based (lithium phosphate) electrolyte will have a NASICON structure.  
Regarding claim 6, Ito in view of Ihlefeld and Wolff and optionally further in view of Huang suggest the limitations of instant claim 1. As discussed above for claim 1, Wolff teaches that to avoid oxidizing the electrode web material, a sintering atmosphere within the furnace is maintained substantially free of oxygen and water, usually both at less than 10 parts per million (Col. 10, lines 56-68). 
Ihlefeld teaches annealing the film at an oxygen partial pressure sufficiently high that the lanthanum, lithium, and tantalum are stable as oxides but low enough that the metal substrate remains metallic (Col. 3, line 62 through Col. 4, line 3). Ihlefeld teaches using an oxygen partial pressure of 10-17 atm (Col. 8, lines 11-21).
Ito teaches that the negative electrode material include oxides (0017). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the oxygen concentration during firing to be within the claimed range from the range of less than 10-6 atm to determine the optimum oxygen range for preventing oxidation of the metal while also providing enough oxygen to keep the negative electrode material as an oxide because Ihlefeld indicate that some oxygen is desired for maintaining stable oxides but that it should be small enough to prevent oxidation of metal, where an example of a suitable partial pressure is 10-17 atm, and Wolff indicates that a suitable concentration is less than 10 ppm, suggesting that a range of less than 10-6 atm will be suitable for preventing oxidation when sintering at atmospheric pressure (where there is no indication in Ito, Ihlefeld, or Wolff that sintering is done in a pressurized atmosphere such that 10 ppm at atmospheric pressure is 10-6 atm) such that it will be expected to provide a suitable range for the oxygen partial pressure during sintering to provide the benefits described by Wolff and Ihlefeld. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ihlefeld and Wolff and alternatively further in view of Huang as applied to claim 1 above, and further in view of Ogasa, US 2011/0177397 A1.
	Regarding claim 6, Ito in view of Ihlefeld and Wolff and alternatively further in view of Huang suggest the process of claim 1, where it is suggested to use an oxygen partial pressure of 10-17 atm. 
	They do not teach using an oxygen partial pressure within the claimed range.
	Ogasa teaches an all solid-state battery having a negative electrode layer, a positive electrode layer, and a solid electrolyte layer having a lithium ion conductivity (abstract). They teach preparing at least one layer precursor of a solid electrolyte layer, a positive electrode layer, and a negative electrode layer by mixing an inorganic material including lithium ion conductive crystal and/or an inorganic component from which the lithium ion conductive crystal is precipitated by a heat treatment, and a compound including lithium, and forming such a mixture in a shape, and firing a laminate including the at least one layer precursor in an oxygen partial pressure of 0.21 atmosphere or less in a temperature range from 700-1050°C (0084-0090). They teach that the electrode active material and the conductive additive can be protected by firing the compact under the oxygen partial pressure of 0.21 atmosphere or less (0091). They teach that the atmosphere of 0.21 atm of the oxygen partial pressure may include at least one kind of gas selected from the group consisting of nitrogen, hydrogen, helium, argon, etc. (0091). 
	From the teachings of Ogasa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the oxygen partial pressure to be within the claimed range from the overlapping range suggested by Ogasa, i.e. 0.21 atm or less, because Ogasa indicates that such a range is suitable for protecting the active material and conductive additive in a solid-state battery and Ihlefeld indicates that some oxygen is desired to maintain stable oxides in the battery materials such that by optimizing it to be within the claimed range it is expected to balance the effects so as to protect the active material and conductive additive while forming stable oxides. Therefore, Ito in view of Ihlefeld, Wolff, and Ogasa and alternatively in view of Huang suggest optimizing the oxygen partial pressure to be within the claimed range from an overlapping range. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered.
Regarding Applicant’s arguments over unexpected results, it is noted that Ihlefeld provides the suggestion of using an oxygen partial pressure within the claimed range, such that the process of Ito in view of Ihlefeld and Wolff and alternatively further in view of Huang is expected to provide the same benefits. Further, since the range is within the claimed range it anticipates the range. Additionally, from the data in table 1 it is unclear whether the unexpected results are commensurate in scope with claim 1, where there is no limitation on the amount of carbon in the paste, no indication that the results would be provided with all phosphoric acid salt-based solid electrolyte green sheets, and no limitation on the temperature during sintering. 
In response to applicant's argument that the claimed invention does not include an oxide, the electrode is carbon-based, not metal, and firing suppresses carbon loss and melting of the phosphoric acid salt-based solid electrolyte, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Specifically, Ito in view of Ihlefeld and Wolff and alternatively further in view of Huang provide the suggestion to fire at an oxygen partial pressure of 10-17 atm (within the claimed range) for the purposes of maintaining stable oxides and preventing oxidation of the metals in the battery, and since the oxygen partial pressure is within the claimed range it will also be expected to suppress carbon loss and melting of the phosphoric acid salt-based solid electrolyte. It is noted that the claims do not prohibit the inclusion of oxides and also does not prohibit the use of metals, as noted by the current collectors requiring the presence of Pd. As noted in the rejection above, Ito indicates that active materials include oxides and current collectors can include metals, which can also be present in the claimed process. 
Regarding Applicant’s arguments over the hydrogen atmosphere of Wolff, they teach providing the substantially oxygen free atmosphere for the purposes of preventing oxidation of the electrode web material, which is taught to include active material that can include nickel in the form of a TiZrVNiCr alloy and a current collector substrate that may be nickel (Col. 4, line 65 through Col. 5, line 22, Col. 6, lines 11-16, Col. 8, lines 57-65, and Col. 10, line 35 to Col. 11, line 2). Therefore, preventing oxidation of the web is understood to prevent oxidation of the alloy material and the nickel mesh. As discussed in the rejection above, Ito indicates that the current collector can include nickel in addition to Pd (0019). Therefore, using a hydrogen atmosphere while controlling the oxygen partial pressure as suggested by Wolff is also expected to prevent the oxidation of the metallic current collector.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718